DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Amendment, each filed October 14, 2022, are acknowledged.
Claims 1-6, 9-10 and 22-31 were pending. Clams 1-5, 23-27 and 30-31, and new claims 32-39, are being examined on the merits. Claims 6, 9-10, 22 and 28-29 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.

Response to Arguments
Applicant arguments filed October 14, 2022 have been fully considered.
The following rejections are withdrawn …

Rejection of claims 1-6, 9-10 and 22-31 under 35 USC 112(b), indefiniteness

Prior art rejections 
	The prior art rejections of record have been maintained as to claim 31, newly applied as to claims 32-39, and modified as to claims 1-5, 23-27 and 30 in view of the amendments, in particular, to claim 1.
	The Examiner notes the following regarding Applicant’s arguments. Applicant argues that Little teaches using DNA barcoding to detect genomic DNA, and that such teaching is “directly against the claims” (Remarks, p. 8). It is not clear what Applicant means by this latter statement as, e.g., independent claims 1 and 31 also require detecting genomic DNA. Applicant also argues that Little is limited to the detection of palmetto in a supplement (Remarks, p. 8). The Examiner disagrees. Little teaches detecting and distinguishing saw palmetto from a number of closely related species (e.g., Table 1, Fig. 1). Further, there is no teaching in Little that would lead the ordinary artisan to conclude that the Little method could not be adapted for other samples.
	Regarding the additional references, Applicant makes various arguments as to each reference individually (e.g., Parveen “does not teach anything beyond a generic recitation of fact”, but none of the instant method steps (Remarks, p. 8); Liu is directed to an entirely separate field from Little, that it teaches an unrelated method, and that it does not teach or suggest analyzing samples in an amount of 1 pg to 1 ng (Remarks, p. 8); Pirker is in a separate field from Little (Remarks, p. 9); and so on). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145 IV. Rather, the finding of obviousness is based on what the combined teaches of the references would have to suggested to the ordinary artisan. MPPE 2143.01 II.
	In addition, Applicant mischaracterizes the rejections of record in a number of instances. For example, Applicant argues that “Liu does not teach or suggest analyzing any samples in an amount of 1 pg to 1 ng as recited in the claims” (Remarks, p. 8). However, Liu was not cited for teaching that limitation. Similarly, Ruzicka was not cited for teaching a particular technique for performing analysis (Remarks, p. 9), Lo was not cited for authenticating specifically chamomile (Remarks, p. 9), and so on. Such comments are non-responsive to the rejections of record.
	Finally, Applicant provides a number of conclusory statements about the cited art being non-analogous. For example, Applicant argues that “An is in an entirely separate field from the present method, as it concerns human cancer detection, whereas the present method is concerned with authenticating processed botanical supplements” (Remarks, p. 10). As noted in the Office Action mailed June 24, 2022, and below, An is cited for the teaching that primer design is well-known in the art. The Examiner is not aware of any teaching in the art that the principles of primer design when the target nucleic acid is a tumor sample would differ from the principles of primer design when the target nucleic acid is a processed botanical sample, however, the Examiner invites Applicant to submit such evidence. The arguments of counsel cannot take the place of evidence in the record. MPEP 2145 I.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 23, 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Little1 (DNA Barcode Authentication of Saw Palmetto Herbal Dietary Supplements, Sci Rep, 3, 3518, 2013) in view of Parveen2 (DNA Barcoding for the Identification of Botanicals in Herbal Medicine and Dietary Supplements: Strengths and Limitations, Planta Med, 82: 1225-1235, 2016), Liu3 (LM-PCR Permits Highly Representative Whole Genome Amplification of DNA Isolated From Small Number of Cells and Paraffin-Embedded Tumor Tissue Sections, Diagn Mol Pathol, 13(2): 105-115, 2004), Pirker4 (Whole Genome Amplification for CGH Analysis: Linker-Adapter PCR as the Method of Choice for Difficult and Limited Samples, Cytometry Part A, 61A:26-34, 2004), Novak5 (DNA-based authentication of plant extracts, Food Research International, 40(3): 388-392, 2006), Lo6 (Identification of constituent herbs in ginseng decoctions by DNA markers, Chin. Med., 10(1): 1-8, 2015), Chen7 (Validation of the ITS2 Region as a Novel DNA Barcode for Identifying Medicinal Plant Species, PLoS One, 5(1): e8613, 2010) and An8 (US Patent App. Pub. No. 2003/0050470).

Regarding independent claim 1, Little teaches …
A method of authenticating in a botanical dietary supplement, the method comprising: isolating genomic DNA from a botanical dietary supplement, wherein the genomic DNA isolated from the botanical dietary supplement comprises botanical DNA fragments (abstract: “A novel DNA mini-barcode assay to accurately identify … saw palmetto dietary supplement was designed …. Of the 37 supplements examined, amplifiable DNA could be extracted from 34 (92%) … Mini-barcode analysis of these supplements demonstrated that 29 (85%) contain saw palmetto”; p. 1, para. 4: “using standard genomic regions”; p. 2, left col., para. 1: “generate … a DNA barcode reference library … capable of unambiguously identifying [saw palmetto]”; p. 5, left col., para. 2: “herbal supplements consisted of … plant materials (gelatin capsules or compression tablets”); p. 5, left col., para. 3: “[s]amples of dried leaf tissue or herbal supplements were disrupted …. [t]otal DNA was eluted”; p. 2, right col., para. 4: “the processing of plant materials frequently results in highly fragmented DNA”);
wherein at least some of the botanical DNA fragments are less than 220 base pairs (p. 2, right col., para. 4: “the processing of plant materials frequently results in highly fragmented DNA, particularly if the samples are heated. Failure of PCR amplification from degraded DNA samples is frequently reported when amplicons are greater than 200 bp”);
wherein the genomic DNA isolated from the botanical dietary supplement is degraded and undetectable using DNA barcoding (p. 2, right col., para. 4: “inability to PCR amplify full-length barcodes from … herbal supplements was not unexpected: the processing of plant materials frequently results in highly fragmented DNA, particularly if the samples are heated. Failure of PCR amplification from degraded DNA … is frequently reported when amplicons are greater than 200 bp”. That is, since attempts to amplify target sequences greater than 200 bp often fail, then implicitly extracted DNA from such samples would comprise fragments that are less than 220 bp”); 
hybridizing the primers to a target nucleic acid sequence in the botanical DNA fragments, and amplifying the target nucleic acid sequence (p. 2, left col., para. 6: “PCR amplification with the novel mini-barcode primer sets worked well…”).

	Little does not teach …
and wherein the botanical DNA fragments are present in an amount of 1 pg to 1 ng; 
ligating adapters to the botanical DNA fragments to generate adapter-ligated DNA fragments; 
amplifying the adapter-ligated DNA fragments; 
detecting the [amplified, adapter-ligated] botanical DNA fragments; 
determining a size range of the [amplified, adapter-ligated] botanical DNA fragments. 

Parveen teaches “… genomic DNA from processed plant material, e.g., from dietary supplements, which is often damaged …, present in low quantities, or absent altogether …” (Fig 2). Therefore, low quantity of DNA as well as small fragment size were known problems in Little’s field of endeavor.

Liu teaches a method for overcoming the problem of limited DNA in a sample, and its successful application to amplifying and detecting degraded DNA (abstract: “Analysis of genetic changes is often hampered by insufficient starting DNA … We employed ligation-mediated PCR (LM-PCR) for global amplification of the genome to overcome this limitation … We demonstrate successful global genome amplification in … partially degraded starting DNA …”). Liu also teaches ligating adapters (p. 106, right col., para. 3: “Generation of representative amplicons (RAs) consisted of 4 main steps: restriction cleavage, adaptor ligation, first PCR, and second PCR”), and teaches determining the size range of the amplified, adapter-ligated DNA (see Figure 1B, right panel).

Pirker also teaches ligating adapters to fragments of DNA followed by PCR (a technique referred to as “LA-PCR”, which is essentially the same as Liu’s LM-PCR; both involved restriction digesting the DNA, followed by ligation of adapters, followed by PCR; see page 28, left col., para. 2). Pirker teaches LA-PCR is suitable for amplification of “very limited or partly degraded source material” (“Conclusions” section of abstract), and teaches successful LA-PCR using only 5 pg of DNA (p. 32, left col., para. 1: “… all LA-PCR-CGH experiments using only ~ 5 pg DNA showed reliable results …”).

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Little by first conducting ligation-mediated PCR as taught by Liu and Pirker in order to overcome the problems of insufficient and damaged starting material, a problem in analyzing botanical supplements noted by Parveen. It is noted that Little was not able to amplify from some samples, and while this may have been due to the actual absence of the target sequence in the sample, or PCR inhibitors, as noted by Little (p. 2, penultimate paragraph), it could also result from having damaged or insufficient DNA amounts in the samples, as noted by Parveen. It would also have been obvious to assess the size of the amplified, adapter-ligated product, as taught by Liu, and design primers based on that size assessment, as Little had already taught taking the size of the DNA fragments into account when designing primers. It would have been obvious to apply this modified method of Little to samples regardless of the amount of DNA in such samples, including those with 1 pg to 1 ng, since Pirker provides a reasonable expectation of success in successfully using ligation-mediated PCR in amplifying 5 pg of DNA, and low amounts of DNA in herbal supplement samples was a known problem in the field, as disclosed by Parveen.

Little also does not teach where the botanical dietary supplement comprises sterilized 
chamomile material or genomic chamomile DNA. However, Novak teaches chamomile as a type of plant extract that often needs authentication (abstract; p. 389, left col., para. 2: “For chamomile, reference plant material was taken … Matricaria chamomilla). Novak also teaches the use of such material in food and pharmaceutical products (abstract), while Lo teaches boiling the sample (p. 2, right col., para. 2: “A single herb decoction was prepared .... Herb … was boiled in … water …. Herbal decoction was collected after 30, 60 and 120 min of boiling”). While Lo does not teach that boiling the extract is a form of sterilization, one of ordinary skill in the art understands that boiling can be used to sterilize a solution.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the modified method of Little, as discussed above, and incorporate the sterile chamomile samples of Novak and Lo. Novak teaches the need for authenticating botanical samples containing chamomile. One of ordinary skill in the art would have been motivated to try to authenticate the Novak sample with the modified Little method, since that method works on samples from a variety of sources. One of ordinary skill in the art would also understand that sterile products are useful and/or necessary in preparing food and pharmaceutical products, and would have been motivated to try to authenticate the sterilized chamomile sample to confirm that the product has an acceptable level of quality to be used in such food or pharmaceutical preparations. The ordinary artisan would have been motivated to use the modified Little method to do so because the sterilized sample is likely degraded as a result of boiling and the modified Little method works on samples of varying degrees of quality. The ordinary artisan would have had an expectation of success, as Little does not limit the source of DNA that may be used.

Finally, Little does not teach … 
wherein the primers comprise a species-specific primer set comprising: a primer comprising a nucleic acid sequence as defined in SEQ ID NO: 1 and a primer comprising a nucleic acid sequence as defined in SEQ ID NO: 2.
However, Chen suggests this limitation (p. 4, left col., para. 2: “a strong case the ITS2 region being the … universal DNA barcode for authenticating medicinal plants … at 160-320 base pairs, the ITS2 region is short”). The instant specification teaches that SEQ ID NOs: 1 and 2 are primers directed to the ITS2 region of German chamomile, and other botanical species (paras. 29, 77). While Chen does not teach the specific sequences of SEQ ID NOs: 1 and 2, it does identify a short genomic region as being an appropriate target for PCR. 

In addition, primer design is well known in the art. For example, An teaches “[v]arious probes and primers can be designed around the disclosed nucleotide sequences. Primers can be of any length, but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the residue is 2, etc., an algorithm defining all primers can be proposed: 
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus 1 (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 … and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 … and so on” (paras. 65-67).
Therefore, An not only teaches designing primers or probes based on a known sequence, but also teaches an algorithm for defining all possible primers and probes of a given length based on a known sequence. In this respect, An teaches that all possible subsequences of a known sequence could be considered as a primer or probe for that sequence. While An is discussing sequences having to do with prostate, bladder and breast cancer (e.g., abstract), the ordinary artisan would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the modified method of Little, as discussed above, using primers directed to the ITS2 region of chamomile. Chen teaches the ITS2 region as an amplification target that is particularly useful for authenticating botanical samples. One of ordinary skill in the art would have been motivated to use the teachings of Chen to optimize the modified Little method, and would have had an expectation of success as Little does not limit the method to primers directed to any particular region of genomic DNA. In addition, the specification does not provide evidence of unexpected results associated with the use of SEQ ID Nos: 1 and 2. Therefore, in the absence of unexpected results, these limitation are obvious.


Regarding claim 2, which depends from claim 1, Little additionally teaches …
further comprising sequencing the target nucleic acid sequence (p. 5, left col., para. 4: DNA amplification and sequencing).

Regarding claim 3, which depends from claim 1, Parveen additionally teaches …
wherein detecting the botanical DNA fragments comprises running the amplified DNA fragments on a gel for detection of the botanical DNA fragments (Fig. 2). 

Regarding claim 5, which depends from claim 1, Little additionally teaches …
further comprising detecting botanical adulteration in the botanical sample (abstract: “estimate the frequency of mislabeled saw palmetto herbal dietary supplements on the market”).

Regarding claim 23, which depends from claim 1, Little additionally teaches …
wherein amplifying the target nucleic acid sequence is performed by polymerase chain reaction (PCR) (p. 5, left col., para. 4: DNA amplification and sequencing).

Regarding claim 25, which depends from claim 1, Little additionally teaches …
further comprising evaluating total DNA after the amplifying the target nucleic acid sequence (p. 5, left col., paras. 4-5: DNA amplification and sequencing, Data analysis).

	Regarding claim 26, which depends from claim 1, Little additionally teaches …
further comprising determining the sequence of the botanical DNA fragments (p. 5, left col., para. 4: DNA amplification and sequencing), while Parveen additionally teaches determining the size of DNA fragments (Fig. 2).

Regarding claim 27, which depends from claim 1, Little additionally teaches …
wherein the botanical sample is a processed botanical extract (p. 5, left col., para. 1: “S. repens fruit and fruit extracts”; p. 5, left col., para. 2: “herbal supplements consisted of dry, cut and sifted [i.e., processed] plant materials”).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to run the DNA fragments on a gel and determine the size of the fragments, according to Parveen. The ordinary artisan would have been motivated to do so in order to obtain information useful for design of primers and PCR cycling conditions. The ordinary artisan would have had an expectation of success as determining the size of DNA fragments is well-known in the art. 

Regarding claim 30, which depends from claim 1, Little does not teach …
wherein the chamomile is Matricaria chamomilla.
However, Novak teaches this limitation (p. 389, left col., para. 2: “For chamomile, reference plant material was taken … Matricaria chamomilla).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the modified method of Little, as discussed above, and incorporate the chamomile samples of Novak. Novak teaches the need for authenticating botanical samples containing chamomile. One of ordinary skill in the art would have been motivated to try to authenticate the Novak sample with the modified Little method, since that method works on samples from a variety of sources. The ordinary artisan would have had an expectation of success, as Little does not limit the source of DNA that may be used.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Little, in view of Parveen, Liu, Pirker, Novak, Lo, Chen and An, as applied to claim 1 above, and further in view of Ruzicka9 (Identification of Verbena officinalis Based on ITS Sequence Analysis and RAPD-Derived Molecular Markers, Planta Med, 75(11): 1271-1276, 2009).

Regarding claim 4, which depends from claim 1, Little does not teach …
wherein the primers are designed on the basis of target species consensus sequence as PCR template and non-target consensus sequences as exclusion sequences. 
	However, Ruzicka teaches this limitation (Fig. 1; p. 1273, right col., para. 5: “DNA sequences of five samples of V. officinalis, two samples each of V. bonariensis and V. rigida, as well as one sample each of … [5 other species] were determined to obtain a spectrum wide enough to differentiate species of various sections as well as to show possible intraspecific polymorphisms…. The majority of V. officinalis samples had identical sequences … The highest sequence divergence was found between V. officinalis and G. Canadensis ….”; p. 1274, left col., para. 2: “Seven … of the forty … primers … were tested … were chosen … only four of the primers … revealed species-specific patterns for V. officinalis”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the modified method of Little, as discussed above, and to add the primer design method of Ruzicka. Little teaches that various botanical species share conserved regions that are useful targets for amplification. Ruzicka teaches primer design based on consensus sequences. One of ordinary skill in the art would understand that primer design based on consensus sequences would be an efficient way to amplify the Little botanical DNA, as doing so would reduce the number of primer sets needed to identify multiple botanical species. The ordinary artisan would have been motivated to use the Ruzicka primer design method in the modified Little authentication method to capture this improved efficiency, and would have an expectation of success as Little does not limit the regions of DNA that may be used to as amplification targets. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Little, in view of Parveen, Liu, Pirker, Novak, Lo, Chen and An as applied to claim 1 above, and further in view of CoreGenomics10 (Troubleshooting DNA ligation in NGS library prep, 2015).

Regarding claim 24, which depends from claim 1, Little does not teach …
wherein ligating is performed at 4°C overnight.
However, CoreGenomics teaches this limitation (para. 3: “[t]o maximize ligation you can drop temperature to 4C for the very best kinetics, but you’ll almost certainly need to extend ligation time to an over-night incubation”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the modified method of Little, as discussed above, and to add the ligation conditions of CoreGenomics. Liu and Pirker teach the advantages of ligating adapters for genomic DNA fragments. CoreGenomics teaches how to optimize the adaptor ligation conditions. One of ordinary skill in the art would have been motivated to use the teachings of CoreGenomics to optimize the modified Little method, and would have had an expectation of success as CoreGenomics does not limit the method to NGS library preparation. 

Claims 31-33, 35-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Little (DNA Barcode Authentication of Saw Palmetto Herbal Dietary Supplements, Sci Rep, 3, 3518, 2013) in view of Parveen (DNA Barcoding for the Identification of Botanicals in Herbal Medicine and Dietary Supplements: Strengths and Limitations, Planta Med, 82: 1225-1235, 2016), Liu (LM-PCR Permits Highly Representative Whole Genome Amplification of DNA Isolated From Small Number of Cells and Paraffin-Embedded Tumor Tissue Sections, Diagn Mol Pathol, 13(2): 105-115, 2004) and Pirker (Whole Genome Amplification for CGH Analysis: Linker-Adapter PCR as the Method of Choice for Difficult and Limited Samples, Cytometry Part A, 61A:26-34, 2004).

Regarding independent claim 31, Little teaches …
A method of authenticating a processed botanical dietary supplement, the method comprising: isolating genomic DNA from a processed botanical dietary supplement, wherein the genomic DNA isolated from the processed botanical dietary supplement comprises botanical DNA fragments (abstract: “A novel DNA mini-barcode assay to accurately identify … saw palmetto dietary supplement was designed …. Of the 37 supplements examined, amplifiable DNA could be extracted from 34 (92%) … Mini-barcode analysis of these supplements demonstrated that 29 (85%) contain saw palmetto”; p. 1, para. 4: “using standard genomic regions”; p. 2, left col., para. 1: “generate … a DNA barcode reference library … capable of unambiguously identifying [saw palmetto]”; p. 5, left col., para. 2: “herbal supplements consisted of … plant materials (gelatin capsules or compression tablets”); p. 5, left col., para. 3: “[s]amples of dried leaf tissue or herbal supplements were disrupted …. [t]otal DNA was eluted”; p. 2, right col., para. 4: “the processing of plant materials frequently results in highly fragmented DNA”; p. 5, left col., para. 2: “herbal supplements consisted of dry, cut and sifted [i.e., processed] plant materials”);
wherein at least some of the botanical DNA fragments are less than 220 base pairs (p. 2, right col., para. 3: “the processing of plant materials frequently results in highly fragments DNA, particularly if the samples are heated. Failure of PCR amplification from degraded DNA samples is frequently reported when amplicons are greater than 200 bp”);
wherein the genomic DNA isolated from the botanical dietary supplement is degraded and undetectable using DNA barcoding (p. 2, right col., para. 4: “inability to PCR amplify full-length barcodes from … herbal supplements was not unexpected: the processing of plant materials frequently results in highly fragmented DNA, particularly if the samples are heated. Failure of PCR amplification from degraded DNA … is frequently reported when amplicons are greater than 200 bp”. That is, since attempts to amplify target sequences greater than 200 bp often fail, then implicitly extracted DNA from such samples would comprise fragments that are less than 220 bp”); 
designing primers according to the size range of the botanical DNA fragments (p.2, left col., para. 44: “Preliminary attempts to PCR amplify full–length barcode markers from saw palmetto herbal supplements were unsuccessful. Fragmented DNA was determined to be the primary cause of PCR failure–the barcode regions are larger than the average fragment size in DNA extracts of saw palmetto herbal supplements. To overcome DNA fragmentation, novel mini–barcode PCR primers were designed to amplify positions diagnostic of [saw palmetto] while limiting the amplicon size to 200 bp or less (Fig. 1)”;
hybridizing the primers to a target nucleic acid sequence in the botanical DNA fragments, and amplifying the target nucleic acid sequence (p. 2, left col., para. 6: “PCR amplification with the novel mini-barcode primer sets worked well…”).

	Little does not teach …
and wherein the botanical DNA fragments are present in an amount of 1 pg to 1 ng; 
ligating adapters to the botanical DNA fragments to generate adapter-ligated DNA fragments; 
amplifying the adapter-ligated DNA fragments; 
detecting the [amplified, adapter-ligated] botanical DNA fragments; 
determining a size range of the [amplified, adapter-ligated] botanical DNA fragments; 
designing primers based on the determined size range of the [amplified, adapter-ligated] botanical DNA fragments.

Parveen teaches “… genomic DNA from processed plant material, e.g., from dietary supplements, which is often damaged …, present in low quantities, or absent altogether …” (Fig 2). Therefore, low quantity of DNA as well as small fragment size were known problems in Little’s field of endeavor.

Liu teaches a method for overcoming the problem of limited DNA in a sample, and its successful application to amplifying and detecting degraded DNA (abstract: “Analysis of genetic changes is often hampered by insufficient starting DNA … We employed ligation-mediated PCR (LM-PCR) for global amplification of the genome to overcome this limitation … We demonstrate successful global genome amplification in … partially degraded starting DNA …”). Liu also teaches ligating adapters (p. 106, right col., para. 3: “Generation of representative amplicons (RAs) consisted of 4 main steps: restriction cleavage, adaptor ligation, first PCR, and second PCR”), and teaches determining the size range of the amplified, adapter-ligated DNA (see Figure 1B, right panel).

Pirker also teaches ligating adapters to fragments of DNA followed by PCR (a technique referred to as “LA-PCR”, which is essentially the same as Liu’s LM-PCR; both involved restriction digesting the DNA, followed by ligation of adapters, followed by PCR; see page 28, left col., para. 2). Pirker teaches LA-PCR is suitable for amplification of “very limited or partly degraded source material” (“Conclusions” section of abstract), and teaches successful LA-PCR using only 5 pg of DNA (p. 32, left col., para. 1: “… all LA-PCR-CGH experiments using only ~ 5 pg DNA showed reliable results …”).

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Little by first conducting ligation-mediated PCR as taught by Liu and Pirker in order to overcome the problems of insufficient and damaged starting material, a problem in analyzing botanical supplements noted by Parveen. It is noted that Little was not able to amplify from some samples, and while this may have been due to the actual absence of the target sequence in the sample, or PCR inhibitors, as noted by Little (p. 2, penultimate paragraph), it could also result from having damaged or insufficient DNA amounts in the samples, as noted by Parveen. It would also have been obvious to assess the size of the amplified, adapter-ligated product, as taught by Liu, and design primers based on that size assessment, as Little had already taught taking the size of the DNA fragments into account when designing primers. It would have been obvious to apply this modified method of Little to samples regardless of the amount of DNA in such samples, including those with 1 pg to 1 ng, since Pirker provides a reasonable expectation of success in successfully using ligation-mediated PCR in amplifying 5 pg of DNA, and low amounts of DNA in herbal supplement samples was a known problem in the field, as disclosed by Parveen.

Finally, Parveen additionally teaches …
wherein the botanical sample is ginkgo (Ginkgo biloba) (p. 1229, left col., para. 1).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to incorporate the botanical sample of Parveen into the modified Little method, discussed above. Little teaches the need to authenticate botanical materials used in dietary supplements, and teaches that a variety of herbal materials and other substances can be authenticated using the described method. Little does not specifically teach dietary supplements comprising ginkgo, however, since ginkgo is often consumed as a dietary supplement, the ordinary artisan would have been motivated to try the modified Little method to authenticate the Parveen botanical dietary supplement preparation. The ordinary artisan would have had an expectation of success, as Little does not limit the specific types of dietary supplements that may be used in the method.

Regarding claim 32, which depends from claim 31, Little additionally teaches …
further comprising sequencing the target nucleic acid sequence (p. 5, left col., para. 4: DNA amplification and sequencing).

Regarding claim 33, which depends from claim 31, Parveen additionally teaches …
wherein detecting the botanical DNA fragments comprises running the amplified DNA fragments on a gel for detection of the botanical DNA fragments (Fig. 2). 

Regarding claim 35, which depends from claim 31, Little additionally teaches …
further comprising detecting botanical adulteration in the botanical sample (abstract: “estimate the frequency of mislabeled saw palmetto herbal dietary supplements on the market”).

Regarding claim 36, which depends from claim 31, Little additionally teaches …
wherein amplifying the target nucleic acid sequence is performed by polymerase chain reaction (PCR) (p. 5, left col., para. 4: DNA amplification and sequencing).

Regarding claim 38, which depends from claim 31, Little additionally teaches …
further comprising evaluating total DNA after the amplifying the target nucleic acid sequence (p. 5, left col., paras. 4-5: DNA amplification and sequencing, Data analysis).

Regarding claim 39, which depends from claim 31, Little additionally teaches …
wherein the botanical sample is a processed botanical extract (p. 5, left col., para. 1: “S. repens fruit and fruit extracts”; p. 5, left col., para. 2: “herbal supplements consisted of dry, cut and sifted [i.e., processed] plant materials”).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to run the DNA fragments on a gel and determine the size of the fragments, according to Parveen. The ordinary artisan would have been motivated to do so in order to obtain information useful for design of primers and PCR cycling conditions. The ordinary artisan would have had an expectation of success as determining the size of DNA fragments is well-known in the art. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Little, in view of Parveen, Liu and Pirker, as applied to claim 31 above, and further in view of Ruzicka11 (Identification of Verbena officinalis Based on ITS Sequence Analysis and RAPD-Derived Molecular Markers, Planta Med, 75(11): 1271-1276, 2009).

Regarding claim 34, which depends from claim 31, Little does not teach …
wherein the primers are designed on the basis of target species consensus sequence as PCR template and non-target consensus sequences as exclusion sequences. 
	However, Ruzicka teaches this limitation (Fig. 1; p. 1273, right col., para. 5: “DNA sequences of five samples of V. officinalis, two samples each of V. bonariensis and V. rigida, as well as one sample each of … [5 other species] were determined to obtain a spectrum wide enough to differentiate species of various sections as well as to show possible intraspecific polymorphisms…. The majority of V. officinalis samples had identical sequences … The highest sequence divergence was found between V. officinalis and G. Canadensis ….”; p. 1274, left col., para. 2: “Seven … of the forty … primers … were tested … were chosen … only four of the primers … revealed species-specific patterns for V. officinalis”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the modified method of Little, as discussed above, and to add the primer design method of Ruzicka. Little teaches that various botanical species share conserved regions that are useful targets for amplification. Ruzicka teaches primer design based on consensus sequences. One of ordinary skill in the art would understand that primer design based on consensus sequences would be an efficient way to amplify the Little botanical DNA, as doing so would reduce the number of primer sets needed to identify multiple botanical species. The ordinary artisan would have been motivated to use the Ruzicka primer design method in the modified Little authentication method to capture this improved efficiency, and would have an expectation of success as Little does not limit the regions of DNA that may be used to as amplification targets. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Little, in view of Parveen, Liu and Pirker, as applied to claim 31 above, and further in view of CoreGenomics12 (Troubleshooting DNA ligation in NGS library prep, 2015).

Regarding claim 37, which depends from claim 31, Little does not teach …
wherein ligating is performed at 4°C overnight.
However, CoreGenomics teaches this limitation (para. 3: “[t]o maximize ligation you can drop temperature to 4C for the very best kinetics, but you’ll almost certainly need to extend ligation time to an over-night incubation”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the modified method of Little, as discussed above, and to add the ligation conditions of CoreGenomics. Liu and Pirker teach the advantages of ligating adapters for genomic DNA fragments. CoreGenomics teaches how to optimize the adaptor ligation conditions. One of ordinary skill in the art would have been motivated to use the teachings of CoreGenomics to optimize the modified Little method, and would have had an expectation of success as CoreGenomics does not limit the method to NGS library preparation. 

Conclusion
Claims 1-5, 23-27 and 30-39 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Little was cited in the PTO-892 Notice of References Cited mailed June 24, 2022.
        2 Parveen was cited in the PTO-892 Notice of References Cited mailed June 24, 2022.
        3 Liu was cited in the PTO-892 Notice of References Cited mailed June 24, 2022.
        4 Pirker was cited in the PTO-892 Notice of References Cited mailed June 24, 2022.
        5 Novak was cited in the Information Disclosure Statement submitted March 1, 2019.
        6 Lo was cited in the PTO-892 Notice of References Cited mailed August 20, 2020.
        7 Chen was cited in the Information Disclosure Statement submitted March 1, 2019.
        8 An was cited in the PTO-892 Notice of References Cited mailed June 24, 2022.
        9 Ruzicka was cited in the PTO-892 Notice of References Cited mailed August 20, 2020.
        10 CoreGenomics was cited in the PTO-892 Notice of References Cited mailed August 20, 2020.
        11 Ruzicka was cited in the PTO-892 Notice of References Cited mailed August 20, 2020.
        12 CoreGenomics was cited in the PTO-892 Notice of References Cited mailed August 20, 2020.